DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                               Election/RestrictionsApplicant’s election without traverse of invention I (claims 1-13) in the reply filed on (4-25-2022) is acknowledged. Consequently, (claims 14-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (4-25-2022).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 & 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "…the polymerization…" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "…the polyolefin…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Noting, that there is sufficient antecedent basis for “...the polyolefin powder…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-8 & 10-13, are rejected under 35 U.S.C. 103 as being unpatentable over Kruempel et al. (WO-2016,087,564, hereinafter Kruempel), and in further view of Emery et al. (US- 4,448,736, hereinafter Emery)Regarding claim 1-2, 	
A process for preparing a polyolefin composition comprising bimodal or multimodal polyolefin in an extruder device comprising the steps of: 
a) supplying a bimodal or multimodal polyolefin in form of a polyolefin powder having a mass-median-diameter D50 of the polyolefin particles in the range from 300 μm to 2500 pm to a mixing device; 
b) supplying one or more additives to the mixing device; 
c) mixing the polyolefin powder and the additives at a temperature in the range from 10°C to 120°C without melting the polyolefin powder to form a mixture; 
d) transferring the mixture of polyolefin powder and additives from the mixing device into the extruder device; 
e) melting and homogenizing the mixture of polyolefin powder and additives within the extruder device to form a molten polyolefin composition; and 
f) pelletizing the molten polyolefin composition, 
wherein one of the additives is an organic peroxide.
Wherein the mass-median-diameter D50 of the polyolefin particles is in the range from 400 μm to 2500 μm
Kruempel teaches the following:
& 2a.) ([0020]) teaches that the polyolefin powder is a powder of a bimodal or multimodal polyolefin. ([0032]) adding that the particles of the polyolefin powder usually have a mean diameter of from a few hundred to a few thousand micrometers. In the case of chromium catalysts, the mean particle diameter is usually from about 300 to about 1600 μm, and in the case of Ziegler type catalysts the mean particle diameter is usually from about 100 to about 3000 μm. Adding, that the type of particle size implemented is understood to have an impact on what catalyst is best utilized, where different particle size ranges function better for different types of catalysts. 
([0038[) teaches that a preferred embodiment of the present disclosure, the polyolefin is additionally combined with one or more further additives. Such additives are common in the art. 
([0008]) teaches that (vi) mixing the polyolefin powder, and the one or more further supplied additives to form a powder mixture, (vii) transferring the powder mixture obtained in step (vi) from the mixing device into the extruder device. Highlighting, while a temperature is not disclosed for mixing, it is understood that the powders during mixing are not melted. Highlighting ([0008]), adding that after (vi) and (vii) step (viii) is heating the powder mixture in the extruder to form a melt and homogenizing the melt within the extruder device to form a polyolefin composition in liquid state. As such, the temperature utilized is understood to impact the state (i.e. solid vs. liquid) of the polyolefin composition. As such, the case law for result effective variable may be recited, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
As noted above ([0008]) teaches (vii) transferring the powder mixture obtained in step (vi) from the mixing device into the extruder device:
([0008]) teaches (viii) is heating the powder mixture in the extruder to form a melt and homogenizing the melt within the extruder device to form a polyolefin composition in liquid state
([0008]) teaches (ix) pelletizing the polyolefin composition.
Regarding Claim 1, Kruempel teaches the entirety of claim 1, including a process for continuously forming and preparing a polyolefin composition comprising polyolefin and additives that are mixed together, and transferred to an extruder device, where the polyolefin composition is heated and pelletized. Kruempel is silent on the additives comprising an organic peroxide. In analogous art for an extruder system utilized in the production of polyolefins, Emery suggests details regarding implementing an organic peroxide as an additive to the polyolefin composition, and in this regard Emery teaches the following:
(Col. 3, lines 22-27) teaches that mixtures of peroxides can also be used, and the peroxide can be supported on inert carriers such as calcium carbonate. These peroxides are used in amounts sufficient to provide the desired increase in melt flow in the resinous polymer. As such, the implementation of a peroxides as an additive is understood to impact the melt flow (namely melt viscosity, (Col. 3, lines 45-47)) of the polyolefin composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for continuously forming and preparing a polyolefin composition comprising polyolefin and additives that are mixed together, and transferred to an extruder device, where the polyolefin composition is heated and pelletized of Kruempel. By utilizing an organic peroxide as an additive to the polyolefin composition, as taught by Emery. Highlighting, implementation of an organic peroxide as an additive to the polyolefin composition allows for controlling and tailoring the melt flow (melt viscosity) of the polyolefin composition, (Col. 3, lines 22-27 & Col. 3, lines 45-47)
Regarding claim 3, 	
Wherein the organic peroxide is selected from the group consisting of 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane, 3,6,9-triethyl- 3,6,9-trimethyl-1,2,4,5,7,8-hexoxonane, and representatives of 3,6,9-trimethyl- 3,6,9-tris(alkyl)-1,2,4,5,7,8-hexoxonanes wherein the alkyl radical is propyl or ethyl.
Regarding Claim 3, Kruempel teaches the same as detailed above in claim 1. Kruempel is silent on the type of organic peroxide additive implemented. In analogous art as applied in claim 1, Emery suggests details regarding the type of organic peroxide additive utilized in the polyolefin composition, and in this regard Emery teaches the following:
(Col. 3, lines 16-23) teaches that the preferred peroxides useful as additives in practicing the method of this invention include 2,5-dimethyl-2,5-bis-(t-butylperoxy) hexane, trade named Lubersol 101 by Pennwalt Chemicals; 2,5-dimethyl-2,5-bis-(t-butylperoxy) hexyne-3; dicumyl peroxide; alpha, alpha'-bis-(t-butylperoxy) diisopropylene benzene; and n-butyl-4,4-bis-(t-butylperoxy) valerate. Mixtures of peroxides can also be used. 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 4, 	
Wherein the organic peroxide is added in form of a mixture of the organic peroxide with a polyolefin powder
Regarding Claim 3, Kruempel teaches the same as detailed above in claim 1 & 3, including adding the additives to form a polyolefin powder composition before further processing. Kruempel is silent on the type of organic peroxide additive implemented. In analogous art as applied in claim 1 & 3, Emery suggests details regarding the type of organic peroxide additive utilized in the polyolefin composition, and in this regard Emery teaches the following:
(Col. 1, lines 10-19) teaches that invention relates to a method and apparatus for automatically changing the amount of degradant added to a degradant-polymer mixture, e.g., of powder, pellets or melt, so as to maintain a substantially constant polymer molecular weight, as measured by polymer melt flow rate, as a die head at the outlet end of an extruder thereby to produce polymer, e.g., polypropylene, pellets of very uniform molecular weight.
The same rejection rationale and analysis that was used previously for claim 1 & 3, can be applied here and should be referred to for this claim as well.
Regarding claim 5, 	
Wherein the polymerization for preparing the bimodal or multimodal polyolefin is carried out in the presence of a polymerization catalyst which is a Ziegler- or Ziegler-Natta-catalyst comprising the reaction product of an aluminum alkyl with a titanium compound supported on a magnesium halide.
Kruempel teaches the following:
([0031]) teaches that the polymerization can be carried out using all customary olefin polymerization catalysts. That means the polymerization can be carried out, for example, using Phillips catalysts based on chromium oxide, using titanium-based Ziegler- or Ziegler-Natta-catalysts, using single- site catalysts, or using mixtures of such catalysts.
Regarding claim 6, 	
Wherein the mixing device is a paddle mixer having one or two horizontally orientated rotating shafts
Kruempel teaches the following:
([0012]) teaches that the mixing device is a paddle mixer comprising two horizontally orientated counter-rotating shafts. Highlighting, while no discrepancies are perceived to exists, it should be noted that the case law for relevance of structure in method claims may be recited where to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 7, 	
Wherein the polyolefin powder is transferred from the mixing device to the extruder device by gravity.
Kruempel teaches the following:
([0064]) teaches that The mixture of polyolefin powder, carbon black and additives prepared in mixing device (25) is transferred from mixing device (25) by gravity via line (26) to hopper (7) of extruder device (8) which is also operated by a motor M. Noting, that this is best depicted in (Fig. 1)
Regarding claim 8, 	
Wherein the polyolefin powder has been prepared in one or more gas-phase polymerization reactors.
Kruempel teaches the following:
([0029]) teaches that all industrially known polymerization methods may be used for preparing the polyolefins. This includes solution processes, suspension processes, and gas-phase processes. The polymerization can be carried out batchwise or preferably continuously in one or more stages. Processes of this type are generally known to those skilled in the art. Among the polymerization processes mentioned, gas-phase polymerization, in particular in gas-phase fluidized-bed reactors or multi-zone circulating gas-phase reactors and suspension polymerization, in particular in loop reactors or stirred tank reactors are preferred
Regarding claim 10,
Wherein the polyolefin powder is obtained by polymerizing one or more 1-olefins in a cascade of at least two polymerization reactors.
Kruempel teaches the following:
([0029]) teaches that the polymers can be obtained from polymerizing olefins in a cascade of two or more polymerization reactors under different reaction conditions.
Regarding claim 11,
Wherein the polyolefin is a polyethylene.
Kruempel teaches the following:
([0019]) teaches that the polyolefin is a polyethylene.
Regarding claim 12,
Wherein the polyethylene is a high-density polyethylene having a density determined according to ISO 1183 at 23°C from 0.945 to 965 g/cm3.
Kruempel teaches the following:
(Claim 12) teaches that wherein the polyethylene is a high density polyethylene having a density determined according to ISO 1 183 at 23°C from 0.945 to 965 g/cm3.
Regarding claim 13,
Wherein the extruder device is a continuous mixer with counter rotating twin rotors or the extruder device comprises at least one co-rotating twin screw extruder
Kruempel teaches the following:
([0058]) Preferred extruders are screw extruders and in particular extruders constructed as twin-screw machine. Particular preference is given to twin-screw extruders and continuous mixers with discharge elements and especially to continuous mixers with counter rotating and intermeshing double screw or the extruder device comprises at least one co- rotating double screw extruder. Highlighting, while no discrepancies are perceived to exists, it should be noted that the case law for relevance of structure in method claims may be recited where to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
B.) Claim(s) 9, is rejected under 35 U.S.C. 103 as being unpatentable over Kruempel, in view of Emery and in further view of Covezzi et al. (US-2014/0,309,384, hereinafter Covezzi)
Regarding claim 9, 	
Wherein at least one of the gas-phase polymerization reactors is a multizone circulating reactor wherein a polymerization zone is a riser, wherein growing polymer particles flow upwards under fast fluidization or transport conditions, and the other polymerization zones are sub-zones of a downcomer, 
wherein the growing polymer particles flow downward in a densified form, wherein the riser and the downcomer are interconnected and polymer particles leaving the riser enter the downcomer and polymer particles leaving the downcomer enter the riser, thereby establishing a circulation of polymer particles through the riser and the downcomer.
Regarding Claim 9, Kruempel as modified teaches the entirety of claim 1, including a process for continuously forming and preparing a polyolefin composition comprising polyolefin and additives that are mixed together, and transferred to an extruder device, where the polyolefin composition is heated and pelletized. Kruempel also detailing that polymerization transpiring in a multi-zone circulating gas-phase reactors, ([0029]). Kruempel as modified is silent on details regarding the multizone circulating reactor. In analogous art for a process for transferring polyolefin particles from a first gas-phase polymerization reactor to a second gas-phase polymerization reactor in a multistage polymerization of olefins carried out in at least two serially connected gas-phase polymerization reactors, Covezzi suggests details regarding details about the multizone circulating reactor, and in this regard Covezzi teaches the following:
&b.) ([0040]) teaches that preferably the second gas-phase reactor is either a fluidized-bed gas reactor or a multizone circulating reactor. Preferred multizone circulating reactors are, for example, described in WO 97/04015 and WO 00/02929 and have two interconnected polymerization zones, a riser, in which the growing polymer particles flow upward under fast fluidization or transport conditions and a downcomer, in which the growing polymer particles flow in a densified form under the action of gravity. The polymer particles leaving the riser enter the downcomer riser and the polymer particles leaving the downcomer are reintroduced into the riser, thus establishing a circulation of polymer between the two polymerization zones. Such multizone circulating reactors also allow polymerizing in both polymerization zones under different polymerization conditions. With ([0041]) expanding on details regarding the polymerization and movement of polyolefin particles from one gas-phase reactor to another gas-phase reactor in a multistage polymerization of the polyolefin particles. Highlighting, while no discrepancies are perceived to exists, it should be noted that the case law for relevance of structure in method claims may be recited where to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for continuously forming and preparing a polyolefin composition comprising polyolefin and additives that are mixed together, and transferred to an extruder device, where the polyolefin composition is heated and pelletized of Kruempel as modified. By utilizing a multizone circulating reactor with a riser and downcomer arrangement leading to a (re)cycling functionality, as taught by Covezzi. Highlighting, implementation of utilizing a multizone circulating reactor with a riser and downcomer arrangement provides a means for establishing a (re)cycling functionality in the multizone circulating reactor, ([0040] & [0041]).Adding, due that the implementation of a multizone circulating reactor with a riser and downcomer arrangement would amount to nothing more than a use of a known utilizing a multizone circulating reactor with a riser and downcomer arrangement, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Covezzi. Where the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
                                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Runyan et al. (US-2008/0,317,990) – teaches in (Claim 16) that the cure system comprises an organic peroxide introduced into the blend at a temperature below a decomposition point of the peroxide, and the crosslinking comprises heating the blend to a temperature above the decomposition point of the peroxide.
Cottle et al. (US-2015/0,025,195) – teaches in ([0008]) that in one embodiment of the present disclosure, reticulation is used to improve the melt strength of the polymer compositions while retaining good processability and good mechanical properties. In one embodiment, reticulation of the polymer with the addition of peroxide is used to achieve the properties of the present composition. Methods for increasing the melt strength of HDPE compositions by the use of thermally decomposable initiators such as peroxides have been discussed in the art.
Choi et al. (EP-1,388,570) – teaches in the ([0011])) that the first elastomer composition for crosslinked olefin elastomer foam according to the present invention is a composition not crosslinked and not foamed which is crosslinked and foamed upon being heated at given temperature or over. It comprises a specified ethylene/α-olefin copolymer (A), an organic peroxide (D), a crosslinking auxiliary (E) and a foaming agent (F), as defined in the claims.
http://polymerdatabase.com/polymer%20classes/Polyolefin%20type.html – teaches details and operational parameters for various polyolefins polymers.
https://pubchem.ncbi.nlm.nih.gov/compound/2_5-Dimethyl-2_5-di-_tert-butylperoxy_hexane –teaches details including naming conventions and synonyms including 2,5-Dimethyl-2,5-di(tert-butylperoxy)hexane, 2,5-Bis(tert-butylperoxy)-2,5-dimethylhexane, 2,5-Dimethyl-2,5-di-(tert-butylperoxy)hexane, and Varox.
https://en.wikipedia.org/wiki/Polyethylene – teaches in the (Abstract) details about Polyethylene.
https://en.wikipedia.org/wiki/High-density_polyethylene – teaches in the (Abstract) teaches in the (Abstract) details about High-density Polyethylene.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741            

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715